Citation Nr: 1011955	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  07-12 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for hearing loss.


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
January 1951 to November 1954.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision by a Department 
of Veterans Affairs (VA) Regional Office (RO). 

The Board notes concomitant with his April 2007 substantive 
appeal (Form 9) the Veteran requested a hearing before a 
member of the Board, but in correspondence dated in May 2009 
he withdrew that request.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

A current bilateral hearing loss disorder is not shown to be 
the result of service.


CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred, and may 
not be presumed to have been incurred, during active military 
service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 
(2009).  

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim. The five elements are: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided VCAA notice by way of a letter dated in April 
2006.  The Veteran was notified of the evidence needed to 
substantiate his claim for service connection; namely, 
evidence of current disability; evidence of an injury or 
disease in service or an event in service, causing injury or 
disease; and evidence of a relationship between the current 
disability and the injury, disease, or event in service.

The Veteran was also notified that VA would obtain service 
records, VA records, and records of other Federal agencies 
and that he could submit records not in the custody of a 
Federal agency, such as private medical records or authorize 
VA to obtain private medical records on his behalf.

As for content of the VCAA notice, the 2006 letter 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and of Dingess v. Nicholson, 19 
Vet. App. 473 (notice of the elements of the claim, except 
for degree of disability assignable and effective date of the 
claim).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained service records 
and VA records.  The duty to assist includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on a claim.  38 U.S.C.A. § 
5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i)(C); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

VA and service treatment records (STRs) have been obtained 
and associated with the claims file.  The Veteran has also 
been accorded a Compensation and Pension (C&P) examination 
with regard to his claim for service connection for hearing 
loss.  

As the Veteran has not identified any additional evidence 
pertinent to his claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the Veteran in developing the facts pertinent to the claims 
is required to comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Facts

Service treatment records (STRs) include the reports of a 
1951 enlistment and a 1954 separation examination; both of 
which show hearing as "15/15."

In a statement dated in May 2006 the Veteran averred that he 
had been provided "insufficient and therefore ineffective 
protection against the sound of 8" guns being fired from 
turret #1 & #2 on the ship in which [he] was assigned as a 
watchman."  He reported that he has been wearing hearing 
aids for at least 40 years "since the problem first became 
quite noticeable in 1960."

In March 2006 the Veteran underwent an audiology evaluation 
at VA.  During the evaluation he reported a long standing 
history of hearing loss since service.  He added that his 
left ear was "dead."  Testing found severe to profound 
sensorineural hearing loss with severely impaired word 
recognition in the right ear, and an anacusic left ear.

In July 2006 the Veteran was accorded a C&P audiology 
examination.  The examiner noted that the claims file was 
reviewed.  He also noted the Veteran's complaints of noise 
exposure to gun turrets for four years during service; the 
absence of any remarkable post-service occupational noise 
exposure; and the history of surgery of the Veteran's left 
ear in 1979 for an acoustic neuroma, which resulted in an 
anacusic left ear.  Audiology testing yielded as follows:

Hertz
50
0
100
0
200
0
300
0
400
0
Right 
ear
75
90
90
80
85
AVG:  86
Left 
ear
90
105
105
105
105
AVG:  
105

Speech recognition scores were 36 for the right ear and 0 for 
the left ear.  Diagnosis was "severe to profound 
sensorineural hearing loss" in the right ear; and "profound 
sensorineural hearing loss" in the left ear.  The examiner 
then opined as follows:

Based on review of the c file and the 
Veteran's reported history, it is not 
likely that the hearing loss was incurred 
in the service.  The hearing loss in the 
left ear was a result of ear surgery in 
1979.  The configuration of the hearing 
loss in the right ear is not consistent 
with noise exposure.

VA treatment records dating from June 2006 to April 2008 
include "hearing deficit" among the Veteran's active 
problems, and note his difficulty communicating by telephone 
with the VAMC.

In September 2006 the Veteran submitted a copy of an internet 
newspaper article entitled "Hearing loss is a growing 
problem for Veterans."  He also submitted excerpts from on-
line digests regarding the subject of noise induced hearing 
loss.

Legal criteria

Service connection may be granted for a disability arising 
from disease or injury incurred in or aggravated by active 
service.  38 C.F.R. § 3.303.  Service connection may also be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In each case where a Veteran is seeking service-connection, 
due consideration shall be given to the places, types, and 
circumstances of such Veteran's service as shown by such 
Veteran's service record, the official history of each 
organization in which such Veteran served, such Veteran's 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Sensorineural hearing loss may be presumed to have been 
incurred in service if shown to have manifested to a 
compensable degree within one year after the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Analysis

The evidence belies a finding in the Veteran's favor.  While 
the Veteran now insists that hearing loss began during 
service, the Board finds probative the fact that he never 
alleges that he complained of or sought treatment for hearing 
loss during service.  In fact, in his March 2006 claim for 
compensation he wrote that his hearing loss began in 1960 - 
some six years after his separation from service; and the 
Board finds this significant lapse in time to be highly 
probative evidence against the Veteran's claim.  See Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding that a 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim).  Moreover, there is no lay or 
medical evidence of any symptomatology within the year after 
service.  In addition, the record contains no probative 
medical evidence that links the Veteran's current hearing 
loss disorder to service (see Espiritu v. Derwinski (where, 
as here, the determinative issue involves a question of 
medical causation, only individuals possessing specialized 
medical training and knowledge are competent to render such 
an opinion)) and, indeed, contains medical opinion evidence 
that flatly refutes a nexus to service.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  According to the C&P 
examiner, neither the Veteran's left nor right ear hearing 
loss is related service, and the Board finds this opinion, 
which was based on personal examination of the Veteran and 
review of the claims file, and which included a detailed 
rationale for the examiner's opinion, to be highly probative 
evidence against the Veteran's claim.  

The Veteran nonetheless maintains that his current hearing 
loss is related to service because he had no post-service 
noise exposure.  While he is certainly competent to report as 
to his experiences (see Barr v. Nicholson, 21 Vet. App. 303 
(2007)), he, as a layperson, is not competent to establish a 
medical diagnosis or draw medical conclusions; such matters 
require medical expertise.  See, e.g, Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  Moreover, the C&P examiner, who 
duly noted the absence of post-service noise exposure, avers 
that the Veteran's current hearing loss is not related to 
service, and the Board cannot interject its own medical 
conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991) 
(holding that the Board must consider only independent 
medical evidence to support its findings rather than provide 
its own medical judgment).  

The Veteran also argues that the news article and journal 
excerpts that he submitted "are sufficient evidence" to 
establish causation.  However, as held in Wallin v. West, 
medical treatise, textbook, articles, and other evidence must 
discuss generic relationships with a degree of certainty for 
the facts of a specific case.  Wallin v. West, 11 Vet. App. 
509, 514 (1998).  Since the documents submitted by the 
Veteran do not address the specific facts of the Veteran's 
case they are not entitled to any probative weight. 

In short, while the evidence confirms that the Veteran does 
have a current hearing loss disorder, the absence of 
contemporaneous or retrospective complaints of hearing loss 
during service or within the year thereafter; the absence of 
any probative evidence of a nexus to service; and the 
negative C&P opinion evidence (which flatly refutes a nexus 
to service), is all highly probative evidence against the 
Veteran's claim for service connection.  See Owens v. Brown, 
7 Vet. App. 429 (1995) (stating that it is the Board's 
fundamental responsibility to evaluate the probative value of 
all medical and lay evidence).  Consequently, the Board finds 
that the weight of the probative evidence is against the 
Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990) (noting that when all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.).  As the weight of the probative evidence is 
decidedly against the Veteran's claim, service connection for 
hearing loss on a direct and presumptive basis must be 
denied.  38 C.F.R. §§ 3.102, 3.303, 3.309.


ORDER

Service connection for bilateral hearing loss is denied.




____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


